Citation Nr: 0511866	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  00-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability involving broken legs, staph 
infection, and osteomyelitis, claimed as due to VA medical 
treatment in 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In September 2000, the veteran and 
his spouse testified at an RO hearing; the transcript is 
associated with a record.

In February 2002, the Board affirmed the RO's denial of the 
veteran's claim.  Following receipt of a motion from the 
veteran requesting reconsideration of the Board's February 
2002 decision, in November 2002, the Board issued a decision 
vacating the February 2002 decision.

Subsequently, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  However, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  And, in November 2003, the Board 
remanded the case for initial consideration of the evidence 
obtained by the EDU and additional development.  VAOPGCPREC 
1-03.  The case is now before the Board for further appellate 
consideration

The Board also observes that the veteran appears to have 
argued that he is entitled to compensation under 38 U.S.C.A. 
§ 1151 for left leg osteomyelitis as a result of VA medical 
treatment in 1959.  In a February 1997 rating decision, the 
RO denied that specific claim.  Although he filed a timely 
notice of disagreement with that decision, after issuance of 
a statement of the case in August 1997, the veteran did not 
perfect an appeal by filing a timely substantial appeal.  
38 U.S.C.A. § 7105 (West 2002).  Therefore, that issue is not 
in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

VA has provided the appellant with the regulations 
implementing the VCAA, but has failed to advise him of the 
specific information he needs to submit to establish 
entitlement to compensation under 38 U.S.C.A. § 1151.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  See 
VAOPGCPREC 7-2004.

Under the provisions of 38 U.S.C.A. § 1151, the law provides 
that the VA must pay compensation to a claimant in the same 
manner as if such disability, aggravation or death were 
service-connected under the following circumstances: if the 
veteran suffers from additional disease or injury, or an 
aggravation of an existing disease or injury, caused as a 
result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of 
certain vocational rehabilitation.  The qualifying disability 
must not be the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2004).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking Social Security Administration (SSA) 
records, additional medical records, and an advisory opinion 
or ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  
In a February 2005 informal hearing presentation, the 
veteran's representative asked that, if any quality assurance 
records relevant to the veteran's claim exist, that they be 
obtained and considered.  Even though the claims file 
contains operation and x-ray reports from the Mountain Home 
VA Medical Center for the period from April through December 
1996, it does not include copies of the Standard Form 22, 
documenting informed consent for the procedures performed in 
September 1996 nor any quality assurance or SSA records.  On 
remand, the RO should attempt to obtain copies of such 
records.  

In July 2004, a VA examiner opined that the VA did not cause 
any of the veteran's service-connected conditions; that the 
veteran's osteomyelitis and problems with his bone all 
resulted from his injury back in 1959; that his chronic 
osteomyelitis weakened the veteran's bones to the point where 
a surgical repair was very difficult; and that staph 
infection and a fracture interoperatively are known 
complications of the operative intervention that the veteran 
was most likely aware of and consented to.  However, the VA 
treatment records that were reviewed do not include consent 
forms signed by the veteran authorizing VA to operate on his 
left leg in September 1996.  The examiner did not see any 
fault of VA and did not feel that VA caused any of the 
veteran's injuries.  The examiner's opinion was based on a 
review of the veteran's VA hospital records and claims file.  
Although the examiner indicated that, while attempting to put 
a rod and screws in the veteran's leg, the leg was fractured, 
the examiner indicated that it was not an intentional 
fracture.  

The examiner did not describe the veteran's physical 
condition immediately prior to the September 16, 1996 surgery 
upon which the claim for compensation is based nor compare it 
with the subsequent physical condition resulting from the 
claimed VA treatment, to include a fracture and staph 
infection.  The examiner did not specifically discuss whether 
the residuals were the necessary consequences of medical 
treatment properly administered with the express or implied 
consent of the veteran or were due to an event that was not 
reasonably foreseeable.  The examiner did not opine whether 
any additional disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
The examiner also did not comment on the other medical 
opinions provided by the veteran.  Finally, the Board feels 
that the veteran should be afforded an examination by a 
physician who has not participated in his treatment to obtain 
the opinions needed to make an informed decision.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO should attempt to obtain any 
missing VA hospital and outpatient 
records from the Mountain Home VA Medical 
Centers, not already associated with the 
claims file, from July 31, 1996 to 
December 16, 1996, in particular any 
quality assurance records and consent 
forms relating to, or signed by the 
veteran in conjunction with, his 
September 16, 1996 surgery and 
hospitalization.  If such records are 
unavailable, the provider should so 
state.

2.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of the 
veteran's claim for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

3.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2004); (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA has and/or will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

4.  After completion of 1, 2 and 3 above, 
the RO should schedule the veteran for an 
examination by an appropriate physician, 
who has not previously been involved in 
the veteran's care.  The claims file with 
associated treatment records and this 
remand must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and he/she should 
so indicate in the report.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  The 
examination report should include a 
detailed account of all manifestations of 
relevant pathology found.  After a 
thorough review of the claims file, the 
examiner should: (1) describe the 
veteran's physical condition immediately 
prior to the September 16, 1996 surgery 
upon which the claim for compensation is 
based and compare it with the subsequent 
physical condition resulting from the 
claimed VA treatment, to include a 
fracture of the left leg and staph 
infection, (2) discuss the nature and 
extent of any "additional disability" 
attributable to VA treatment, and (3) 
opine whether any "additional 
disability" was caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the hospital 
care, medical or surgical treatment, or 
examination.  The examiner must also 
express an opinion as to (1) whether it 
is as likely as not (50 percent or more 
probability) that any current left leg or 
hip disorder, or aggravation of any 
preexisting left leg disorder, is the 
result of VA medical treatment/
hospitalization in August and/or 
September 1996, particularly the surgery 
done on September 16, 1996, (2) whether 
any such current disorder was a 
"necessary consequence" of VA medical 
treatment/hospitalization properly 
administered with the express or implied 
consent of the veteran, and (3) whether 
any such current disorder is due to the 
natural progression of a disease or 
injury that occurred prior to or after VA 
hospitalization in August and September 
1996.  The examination report should 
include a detailed account of all 
manifestations of relevant pathology 
found.  If the examiner determines that 
VA's actions caused additional disability 
to the veteran, then the examiner should 
offer an opinion on whether the evidence 
shows an event not reasonably foreseeable 
possibly caused the additional disability 
to the veteran.  Additional disability 
may be viewed as occurring "as a result 
of" the VA action only if a physician 
exercising the degree of skill and care 
ordinarily required of the medical 
profession reasonably should have 
diagnosed the condition and rendered 
treatment, which probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
treatment, and not be merely coincidental 
therewith.  The examiner should discuss 
any other medical opinions on this issue 
in the record and clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why. 

5.  After the above has been completed to 
the extent possible, the RO should review 
the record and readjudicate the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151.  If any determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




